ORDER
Before GOODWIN and SKOPIL, Circuit Judges, and VUKASIN,* District Judge.
The original opinion in this matter, which appears at 764 F.2d 1329 (9th Cir.1985), contains a typographical error on page 1342. The sentence immediately following headnote 23 on page 1342 should be changed to read as follows: “While a plaintiff cannot appeal a voluntary dismissal without prejudice, he or she may appeal a dismissal with prejudice.”

 The Honorable John P. Vukasin, Jr., United States District Judge for the Northern District of California, sitting by designation.